PER CURIAM:
In its Petition for Panel Rehearing, BP asserts that the panel opinion rests upon an argument that was never raised. Specifically, BP asserts that Class Counsel never argued that Policy 495’s Industry-Specific Methodologies (“ISMs”) are inconsistent with the text of the BP Settlement Agreement. That is simply inaccurate. In fact, Class Counsel explicitly argued that Policy 495 “Departs from the Terms of the' Settlement Agreement” in its opening brief.1
The Petition for Panel Rehearing is DENIED.

. See Brief of Appellants at 23,